DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election with traverse of Species C in the reply filed on April 1, 2022 is acknowledged.  The traversal is on the ground(s) that dependent claims from claims 8 and 12 are directed to derivative embodiments of Figs. 6-7, and all claims essentially provide the same intended effect of the invention and are thus the same invention.  This is not found persuasive because although the distinct embodiments may be drawn to achieving the same goal of the invention, the different arrangements of diverse elements produce distinct species and cause an examination and search burden.
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 10, 11 and 13 have been withdrawn from further consideration, and claims 1-9, 12 and 14-17 are examined as follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “the first polarization adjusting layer” in lines 13-16.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14-17 are also rejected by virtue of their dependence on claim 12.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-9, 12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson et al. (US 10,303,030).

Regarding claim 1, Robinson discloses a view angle control structure (300, Figs. 25), the view angle control structure comprising a first polarizing layer (302), a second polarizing layer (318), a first substrate (330A), a second substrate (330B) and a polarization adjusting layer (314), wherein:
the first polarizing layer (302) and the second polarizing layer (318) are sequentially disposed on a transmission path of a light beam (400 from 20);
the first substrate (330A) and the second substrate (330B) are sequentially disposed on the transmission path of the light beam (400) and are located between the first polarizing layer (302) and the second polarizing layer (318), wherein at least one of the first substrate and the second substrate has a birefringence (col. 30, line 60 – col. 31, line 34); and
the polarization adjusting layer (314) is disposed on the transmission path of the light beam (400) and located between the first substrate (330A) and the second substrate (330B) and is configured to change a polarization state of the light beam according to an applied voltage (350) (see Figs. 25; col. 30, line 60 – col. 31, line 4; and col. 31, lines 35-42).

Regarding claim 2, Robinson discloses wherein the polarization adjusting layer (300) comprises:
a liquid crystal layer (314);
a first electrode (415) and a second electrode (413), respectively disposed at two opposite sides of the liquid crystal layer (314) and configured to provide the applied voltage to the liquid crystal layer (see Figs. 25); and
a first alignment layer (411) and a second alignment layer (409), the first alignment layer (411) being located between the first electrode (415) and the liquid crystal layer (314), the second alignment layer (409) being located between the liquid crystal layer (314) and the second electrode (413), an included angle between alignment directions of the first alignment layer (411) and the second alignment layer (409) falling within a range of 165 degrees to 195 degrees (see Fig. 25C and col. 14, lines 33-41).

Regarding claim 3, Robinson discloses wherein an included angle between the alignment direction of the first alignment layer (411) and a direction of an absorption axis of the first polarizing layer (302) falls within a range of −15 degrees to 15 degrees or a range of 75 degrees to 105 degrees (col. 14, lines 33-41).

Regarding claim 4, Robinson discloses wherein an optical phase difference of the liquid crystal layer (314) falls within a range of 600 nanometers to 1000 nanometers (col. 31, lines 43-46).

Regarding claim 7, Robinson discloses wherein the first substrate (330A) or the second substrate (330B) is made from a flexible material (col. 31, lines 19-21).

Regarding claim 8, Robinson discloses a display apparatus (see Figs. 25), the display apparatus comprising a light emitting module (20), a view angle control structure (300) and a display panel (48), wherein:
the light emitting module (20) is configured to provide an illuminating light beam (400);
the view angle control structure (300) is disposed on the light emitting module (20), and comprises a first polarizing layer (302), a second polarizing layer (318), a first substrate (330A), a second substrate (330B) and a polarization adjusting layer (314), wherein:
the first polarizing layer (302) and the second polarizing layer (318) are sequentially disposed on a transmission path of the illuminating light beam (400);
the first substrate (330A) and the second substrate (330B) are sequentially disposed on the transmission path of the illuminating light beam (400) and are located between the first polarizing layer (302) and the second polarizing layer (318), wherein at least one of the first substrate and the second substrate has a birefringence (col. 30, line 60 – col. 31, line 34); and
the polarization adjusting layer (314) is disposed on the transmission path of the illuminating light beam (400) and located between the first substrate (330A) and the second substrate (330B); and
the display panel (48) is disposed on the light emitting module (20) and is configured to convert the illuminating light beam into a display light beam (400 from 20),
wherein the first polarization adjusting layer (314) changes a polarization state of the illuminating light beam according to a first applied voltage (350) (see Figs. 25; col. 30, line 60 – col. 31, line 4; and col. 31, lines 35-42).

Regarding claim 9, Robinson discloses wherein the display panel (48) comprises:
a third polarizing layer (210), disposed on a transmission path of the display light beam (400); and
a liquid crystal display layer (214), disposed between the second polarizing layer (318) and the third polarizing layer (210) (see Fig. 25A).

Regarding claim 12, Robinson discloses a display apparatus (see Figs. 25), the display apparatus comprising a display panel (48) and a view angle control structure (300), wherein:
the display panel (48) is configured to provide a display light beam (400); and
the view angle control structure (300) is disposed on the display panel (48), and comprises a first polarizing layer (302), a second polarizing layer (318), a first substrate (330A), a second substrate (330B) and a polarization adjusting layer (314), wherein:
the first polarizing layer (302) and the second polarizing layer (318) are sequentially disposed on a transmission path of the display light beam (400);
the first substrate (330A) and the second substrate (330B) are sequentially disposed on the transmission path of the display light beam (400) and are located between the first polarizing layer (302) and the second polarizing layer (318), wherein at least one of the first substrate and the second substrate has a birefringence (col. 30, line 60 – col. 31, line 34); and
the first polarization adjusting layer (300) is disposed on the transmission path of the display light beam (400) and located between the first substrate (330A) and the second substrate (330B),
wherein the first polarization adjusting layer (300) changes a polarization state of the display light beam according to a first applied voltage (350) (see Figs. 25; col. 30, line 60 – col. 31, line 4; and col. 31, lines 35-42).

Regarding claim 14, Robinson discloses wherein the display panel (48) comprises:
a third polarizing layer (210); and
a liquid crystal display layer (214), located between the third polarizing layer (210) and the first polarizing layer (302) (see Fig. 25A).

Regarding claim 15, Robinson discloses wherein the first polarizing layer (302) comprises a reflective polarizer (col. 11, lines 31-46).

Claim Rejections - 35 USC § 103
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 10,303,030).

Regarding claims 5 and 6, Robinson discloses retardations of the first substrate (330A) and the second substrate (330B) in a range of 150 nanometers to 800 nanometers (col. 31, lines 46-53).  Robinson does not necessarily disclose wherein a sum of out-of-plane retardations of the first substrate and the second substrate falls within a range of 200 nanometers to 800 nanometers, and wherein in-plane retardations of the first substrate and the second substrate are less than or equal to 150 nanometers.
However, retardation is a result-effective variable which achieves a recognized result.  One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate wherein a sum of out-of-plane retardations of the first substrate and the second substrate falls within a range of 200 nanometers to 800 nanometers, and wherein in-plane retardations of the first substrate and the second substrate are less than or equal to 150 nanometers, to effectively provide low luminance to an off-axis snooper while maintaining high luminance to an on-axis viewer (see abstract).  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the claimed retardation ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05.

Regarding claim 16, Robinson discloses wherein the view angle control structure (300) further comprises:
a fourth polarizing layer (218), disposed on the transmission path of the display light beam (400) (see Fig. 25A).
In the embodiment of Figs. 25, Robinson fails to explicitly disclose a third substrate and a fourth substrate, sequentially disposed on the transmission path of the display light beam and located between the first polarizing layer and the fourth polarizing layer, wherein at least one of the third substrate and the fourth substrate has a birefringence; and a second polarization adjusting layer, disposed on the transmission path of the display light beam and located between the third substrate and the fourth substrate, wherein the second polarization adjusting layer changes the polarization state of the display light beam according to a second applied voltage.
However, in another embodiment, Robinson discloses a view angle control structure comprising a stack of two polarization adjusting layers (300A and 300B, Fig. 17B) comprising:
a fourth polarizing layer (218), disposed on the transmission path of the display light beam (400);
a third substrate (316A) and a fourth substrate (312A), sequentially disposed on the transmission path of the display light beam (400) and located between the first polarizing layer (302) and the fourth polarizing layer (218), wherein at least one of the third substrate and the fourth substrate has a birefringence (col. 30, line 60 – col. 31, line 34; it is considered that the view angle control structure 300 of Figs. 25 can apply to the view angle control structure 300A of Fig. 17B); and
a second polarization adjusting layer (314A), disposed on the transmission path of the display light beam (400) and located between the third substrate (316A) and the fourth substrate (312A) (see Fig. 17B),
wherein the second polarization adjusting layer (314A) changes the polarization state of the display light beam according to a second applied voltage (350A, Fig. 17D; col. 25, lines 30-36).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a third substrate and a fourth substrate, sequentially disposed on the transmission path of the display light beam and located between the first polarizing layer and the fourth polarizing layer, wherein at least one of the third substrate and the fourth substrate has a birefringence; and a second polarization adjusting layer, disposed on the transmission path of the display light beam and located between the third substrate and the fourth substrate, wherein the second polarization adjusting layer changes the polarization state of the display light beam according to a second applied voltage, as in an additional embodiment of Robinson, into the primary embodiment of Robinson to provide two polarization adjusting layers to cooperate to achieve increased luminance reduction in a privacy mode (Robinson, col. 25, lines 13-59).

Regarding claim 17, Robinson discloses wherein the first polarizing layer (302) comprises a reflective polarizer (col. 11, lines 31-46).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896